Exhibit 10.1
Rochester Medical Corporation
Fiscal 2009 Management Incentive Plan
(adopted by the Compensation Committee of the Board of Directors on December 23,
2008)
EXECUTIVE MANAGEMENT INCENTIVE PLAN (BONUS)
Eligibility

•   All Executive Officers will be eligible to participate.   •   Recommended
participation rates have been set by the President, and are based upon the
respective position level and function of each executive.   •   Participation
rates for incentive bonuses are expressed as a percentage of base salary.

Fiscal 2009

                          Bonus Participation   Weighted Performance     (% of
Base Salary)   Criteria     Minimum   Target   Maximum       Gross Participant  
Payout   Payout   Payout   Sales   Margin
Anthony Conway
  0%   50%   75%   50%   50%
David Jonas
  0%   40%   60%   50%   50%
Martyn Sholtis
  0%   40%   60%   75%   25%
Philip Conway
  0%   40%   60%   50%   50%
James Carper
  0%   35%   52.5%   75%   25%
Robert Anglin
  0%   35%   52.5%   50%   50%

•   Both weighted performance criteria (sales and gross margin) have minimum
requirements and maximum levels of payout. The range of accomplishment for each
performance criteria is 0%-150%, with 100% being at target. The sales and gross
margin performance targets are approved by the Compensation Committee. The
performance target for sales for 100% achievement is based on the approved
fiscal 2009 sales budget, with the minimum requirement set at sales equivalent
to fiscal 2008 results, and the maximum payout earned at two times the fiscal
2009 sales budget. The performance target for gross margin for 100% achievement
is based on budgeted fiscal 2009 gross margin percentage, with the minimum
requirement set at 4% below the budgeted fiscal 2009 gross margin percentage,
and the maximum payout earned at 4% above the budgeted fiscal 2009 gross margin
percentage.

Bonus Calculation and Payout
The President will evaluate actual results from the respective areas of
responsibility for each executive against financial targets. This evaluation
will result in a recommended payout level as a percentage of the annual
incentive target. Performance levels and recommended payouts will be reviewed
and approved by the Compensation Committee prior to disbursement.

 

